I concur in the judgment and generally in the opinion of Justice Shaw. I share his conviction that there is but one subsurface stream within the cañon, but in my opinion it is not very material whether there is one or two. In either case I think that all the owners of the Cañon tract, and of the lower tract, have a right in common to pump from the subsurface stream each his just proportion of the subsurface flow, irrespective of its effect upon the surface flow. That just proportion was originally equivalent to the proportion of the irrigable area of each subdivision to the irrigable area of the whole — modified, perhaps, by the greater or less need of particular tracts in respect to artificial irrigation. By convention, by prescription, and possibly by other means, the rights of particular subdivisions may of course have been enlarged or diminished.
There is nothing in any of our previous decisions which conflicts with the right of the owner of land overlying an underground stream to pump a reasonable share of the underground flow to the surface, and apply it to the surface for irrigation, even though it may diminish the surface flow of a stream breaking out below. In doing so he is merely exercising his riparian right in the matter of irrigation. In this view Verdugo, Ross, and Thom have a right to pump above the submerged dam, each his reasonable share of the subsurface flow for the irrigation of so much of his cultivated land as lies within the Cañon tract. If upon fuller and more specific findings as to the total subsurface flow and the area of the particular tracts it shall be found that either is pumping or threatening to pump more than his share he should be enjoined as to the excess, otherwise not.
On the questions of estoppel I concur in the main opinion. *Page 688